The complaint was in one count, which will be set out in the report of this case.
While recognizing the rule that the complaint claiming damages for injury to a passenger is sufficient if negligence is averred in general terms, which amount to little more than a conclusion of the pleader (Birmingham Ry., L.  P. Co. V. McCurdy, 172 Ala. 488, 55 South, 616), appellant insists that the complaint in this case undertakes to set out the quo modo of the negligence declared on, and therefore comes within the rule declared in Va. C. C. Co. v. Mayson, 7 Ala. App. 588,62 So. 253, and Johnson v. B. R., L.  P. Co., 149 Ala. 533,43 So. 33. The contention is not borne out by the allegations in the complaint, which states the result of the negligence, alleged in general terms, as authorized by our system of pleading. B. R. L.  P. Co. v. Wilcox, 181 Ala. 512, 61 So. 908.
At the request of the defendant, in writing, the trial judge gave and read to the jury certain written charges, after which he charged the jury further upon the question of burden of proof, and in explanation of the written charges as given and read. It is not insisted that the statement of the trial judge was not a correct statement of a part of the law of the case, but it is insisted that under the statute (Acts 1915, p. 815), the only further charge of the court, after the reading of the given charges, is limited by the statute to the words as provided, with "comment or explanation" on the part of the court. This, we think, is too narrow a view to take of the statute, and if so construed would hamper trial courts in the due administration of justice. Where written charges, though correct and concise statements of the law, are thought by the trial judge to need explanation, even by a repetition of a part of the oral charge already given, it is not reversible error for him to so charge. Neither do we think the explanatory charges so given by the trial judge in this case gave any undue prominence to the evidence, in such sort as to amount to error.
In, the case at bar, count 1 contained, as one feature, a description of the means of injury and of the physical circumstances surrounding and attending the injury, and a general averment of negligence for which the defendant was liable. Coupled with this, there were allegations showing the relation of carrier and passenger. This being the case, and injury being shown, the burden is cast on the carrier to acquit itself of negligence. B. R., L.  P. Co. v. Wilcox, 181 Ala. 512,61 So. 908; B. R., L.  P. Co. v. McCurdy, 172 Ala. 488,55 So. 616; L.  N. R. R. Co. v. Jones, 83 Ala. 376,3 So. 902.
The refusal of the court to give, at the request of the defendant, the charge made the basis of the seventh assignment of error, was not error. The claim of plaintiff was not that defendant negligently permitted a defective window in its car, but, whether defective or not, defendant, through its agents and servants, negligently permitted it to fall, on plaintiff. while this would necessarily include a charge of maintaining a defective window at the time and place, the negligence which permitted or caused the window to fall may have been something, and a charge confining inquiry to a defective window was bad.
We find no error in the record, and the judgement is affirmed.
Affirmed.